Exhibit 10.34

 


FIRST AMENDMENT TO SERIES SUPPLEMENT*

 

FIRST AMENDMENT TO SERIES SUPPLEMENT, dated as of October 10, 2003 (this
“Amendment”), is entered into between WILLIS ENGINE FUNDING LLC, a Delaware
limited liability company (the “Issuer”), and THE BANK OF NEW YORK, as Indenture
Trustee (the “Indenture Trustee”), and amends the Amended and Restated Series
2002-1 Supplement dated as of December 13, 2002 (as amended from time to time,
the “2002-1 Supplement”) that supplements the Amended and Restated Indenture
dated as of December 13, 2002 (the “Base Indenture”; and the Base Indenture as
supplemented by the 2002-1 Supplement and as further amended, supplemented or
otherwise modified from time to time, the “Indenture”), between the Issuer and
the Indenture Trustee.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Definitions.  Terms defined
in the Indenture and not otherwise defined herein are used herein as therein
defined.

 

Section 2.                                          Amendment to Section 2.4(a)
of the 2002-1 Supplement.  Section 2.4(a) of the 2002-1 Supplement hereby is
amended by deleting therefrom the reference to “Subclass A2/B2 Amortization
Commencement Date” and inserting in lieu thereof “Conversion Date”.

 

Section 3.                                          Amendment to Section
3.2(I)(I) of the 2002-1 Supplement.  Clause (I) of Section 3.2(I) of the 2002-1
Supplement hereby is amended and restated in its entirety as follows:

 

(I)                                    On a pro rata basis, (i) to each Holder
of a Class A Note on the immediately preceding Record Date, an amount equal to
its pro rata portion of the Class A Note Minimum Principal Payment Amount and
(ii) to each Interest Rate Hedge Provider any termination payments owing under
the related Interest Rate Hedge Agreement;

 

Section 4.                                          Amendment to Section
3.2(I)(J) of the 2002-1 Supplement.  Clause (J) of Section 3.2(I) of the 2002-1
Supplement hereby is amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------

*                 Portions of the material in this Exhibit have been redacted
pursuant to a request for confidential treatment, and the redacted material has
been filed separately with the Securities and Exchange Commission (the
“Commission”).  An asterisk has been placed in the precise places in this
Agreement where we have redacted information, and the asterisk is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

 

--------------------------------------------------------------------------------


 

(J)                                   On a pro rata basis, to each Holder of a
Class B Note on the immediately preceding Record Date, an amount equal to its
pro rata portion of the Class B Note Minimum Principal Payment Amount;

 

Section 5.                                          Amendment to Section 5.2 of
the 2002-1 Supplement.  Clause (n) of Section 5.2 of the 2002-1 Supplement
hereby is amended and restated in its entirety as follows:

 

(n)                                 Reserved.

 

Section 6.                                          Amendment to Section 5.2(t)
of the 2002-1 Supplement.  Section 5.2(t) of the 2002-1 Supplement hereby is
amended and restated in its entirety as follows:

 

(t)                                    On Lease Percentage.  After giving effect
to the transfer of Engines on any Transfer Date, the On-Lease Percentage of all
Eligible Engines (relating to Existing and Possible Loans) as of such Transfer
Date shall not be less than                       percent (        %).*

 

Section 7.                                          Amendment to Section 5.2(u)
of the 2002-1 Supplement.  Section 5.2(u) of the 2002-1 Supplement hereby is
amended and restated in its entirety as follows:

 

(u)                                 Weighted Average Lease Rate Factor.  After
giving effect to the transfer of Engines on any Transfer Date, the Weighted
Average Lease Rate Factor (calculated by reference to all Eligible Engines
subject to Lease Agreements relating to Existing and Possible Loans) shall not
be less than the Weighted Average Lease Rate Percentage.

 

Section 8.                                          Amendment to Section 7.1(ix)
of the 2002-1 Supplement.  Section 7.1(ix) of the 2002-1 Supplement hereby is
amended and restated in its entirety as follows:

 

(ix)                                The failure to pay in full on any Payment
Date (a) interest accrued on the Notes, (b) the Class A Minimum Principal
Payment Amount and the Class B Minimum Principal Payment Amount or (c) after the
Conversion Date, the Class A Note Distributable Amortization Amount and the
Class B Note Distributable Amortization Amount.

 

Section 9.                                          Amendments to Schedule 1 to
the 2002-1 Supplement.

 

(a)                                  The definition of “Applicable Percentage”
set forth in Section 1 of Schedule 1 to the 2002-1 Supplement hereby is amended
and restated in its entirety as follows:

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means                        percent (      %).*

 

(b)                                 The “Geographic Concentration Table” set
forth in Section 3 of Schedule 1 to the 2002-1 Supplement hereby is amended and
restated in its entirety as follows:

 

Geographic Region

 

Maximum Geographic Percentage

 

Africa/Middle East/Emerging Europe

 

 

%*

Emerging Asia

 

 

%*

China(People’s Republic of China, excluding Hong Kong)

 

 

%*

Developed Asia/Pacific Rim

 

 

%*

Developed Europe

 

 

%*

North America

 

 

%*

Emerging Latin/South America

 

 

%*

Total Emerging Markets

 

 

%*

 

Section 10.                                   Representations and Warranties. 
To induce the Indenture Trustee to enter into this Amendment (and to cause the
Control Parties to consent thereto), the Issuer represents and warrants to the
Indenture Trustee and the Noteholders that:

 

(a)                                  Representations and Warranties in Related
Documents.  Each of the representations and warranties of the Issuer contained
in the Related Documents to which it is a party (i) were true and correct when
made and (ii) after giving effect to this Amendment, continue to be true and
correct in all material respects on the date hereof (except to the extent that
such representations and warranties relate expressly to an earlier date).

 

(b)                                 Authority.  The execution and delivery by
the Issuer of this Amendment and the performance by the Issuer of its
obligations under this Amendment (i) are within its power and authority,
(ii) have been duly authorized by all necessary proceedings, (iii) do not and
will not conflict with or result in any breach or contravention or any provision
of law, statute, rule or regulation to which the Issuer is subject or any
judgment, order, writ, injunction, license or permit applicable to the Issuer so
as to materially adversely affect the assets, business or any activity of the
Issuer, (iv) do not conflict with any provision of the certificate of formation
or operating agreement of the Issuer or any material agreement or other
instrument binding upon the Issuer and (v) do not and will not require any
waivers, consents or approvals which has not been obtained.

 

(c)                                  Enforceability.  This Amendment and the
Indenture, as amended hereby, constitute the legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with its
terms, except as enforceability is limited by bankruptcy,

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

(d)                                 No Early Amortization Event.  After giving
effect to this Amendment, no Early Amortization Event has occurred and is
continuing.

 

Section 11.                                   Conditions to Effectiveness.  This
Amendment shall become effective on the date when the following conditions
precedent have been satisfied (such date the “Amendment Effective Date”):

 

(a)                                  The written consent of the Control Parties
of the Series 2002-1 Notes shall have been received by the Issuer and the
Indenture Trustee.

 

(b)                                 The Issuer, the Indenture Trustee and each
Control Party shall have delivered to the Deal Agent an executed counterpart of
this Amendment.

 

(c)                                  The Base Indenture shall have been amended
in form, scope and substance satisfactory to the Issuer, the Indenture Trustee,
the Noteholders and the Control Parties; the Deal Agent shall have received
executed counterparts thereto from the Issuer, the Indenture Trustee, the
Noteholders and the Control Parties; and all conditions precedent to the
effectiveness of such amendment shall have been satisfied other than the
effectiveness of this Amendment.

 

(d)                                 The representations and warranties set forth
in Section 10 hereof shall be true and correct in all material respects on the
date hereof and on the Amendment Effective Date.

 

Section 12.                                   Reference to and Effect on 2002-1
Supplement.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in the 2002-1 Supplement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in the other Related
Documents to the 2002-1 Supplement, shall mean and be a reference to the 2002-1
Supplement as amended hereby.

 

(b)                                 Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Indenture Trustee,
the Deal Agent or any Noteholder under the Related Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Related Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

(c)                                  Nothing herein shall be deemed to entitle
the Issuer to a waiver, amendment, modification or other change of any of the
terms, conditions, obligations,

 

4

--------------------------------------------------------------------------------


 

covenants or agreements contained in the Related Documents in similar or
difference circumstances.

 

(d)                                 This Amendment shall be a Related Document
for all purposes.

 

Section 13.                                   Benefits of Amendment.  The terms
and provisions of this Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns to the extent
contemplated by the Related Documents.

 

Section 14.                                   Interpretation.  The Section
headings used in this Amendment are for convenience of reference only and shall
not affect the construction hereof.

 

Section 15.                                   Execution in Counterparts.  This
Amendment may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.  Faxed signatures of this Amendment shall be binding for all
purposes.

 

Section 16.                                   Severability.  If any provision of
this Amendment shall be held to be invalid, illegal or unenforceable under
applicable law in any jurisdiction, such provision shall be ineffective only to
the extent of such invalidity, illegality or unenforceability, which shall not
affect any other provisions hereof or the validity, legality and enforceability
of such provision in any other jurisdiction.

 

Section 17.                                   Governing Law.  THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN NEW YORK.  THE PARTIES
AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS CONSENT
SHALL BE TRIED AND LITIGATED ONLY IN A FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION.  THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS CONSENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  EACH OF THE PARTIES HERETO REPRESENTS THAT IT
HAS REVIEWED THIS CONSENT AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS CONSENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

Section 18.                                   Entire Agreement.  This Amendment
together with all other instruments, agreements, and certificates executed by
the parties in connection herewith or with reference

 

5

--------------------------------------------------------------------------------


 

thereto, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supercede all prior agreements, understandings, and inducements, whether express
or implied, oral or written.

 

Section 19.                                   Consents by Control Parties.  The
Noteholders party hereto hereby (a) represent and warrant that together they
constitute all of the Control Parties necessary to authorize the Issuer and the
Indenture Trustee to execute and deliver this Amendment and (b) consent to and
authorize the Issuer and the Indenture Trustee to so execute and deliver this
Amendment.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first set forth above.

 

 

WILLIS ENGINE FUNDING LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,
as Indenture Trustee

 

 

 

 

 

By:

/s/ CATHERINE L. CERILLES

 

 

 

Name:

Catherine L. Cerilles

 

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, New York Branch,
as Control Party

 

 

 

 

 

By:

/s/ PIERRE DULEYRIE

 

 

 

Name:

Pierre Duleyrie

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

FORTIS BANK (NEDERLAND) N.V.,
as Control Party

 

 

 

 

 

By:

/s/ M. H. SCHIPPER

 

 

 

Name:

M. H. Schipper

 

 

 

Title:

 

 

 

 

 

By:

/s/ WIJNAND TUTUARIMA

 

 

 

Name:

Wijnand Tutuarima

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------